Citation Nr: 1744408	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar spine strain.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar spine strain.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to a compensable evaluation for migraine headaches for the period prior to July 8, 2015. 
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to January 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that a January 2016 rating decision granted service connection for posttraumatic stress disorder (PTSD), effective July 8, 2015 and increased the Veteran's evaluation for headaches to 50 percent disabling, effective July 8, 2015. 
 
In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

At the March 2017 hearing, the Veteran and his representative raised the issue of entitlement to an earlier effective date for the award of service connection for PTSD. The Board advises the appellant that he must file the appropriate claims form with the RO. A claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). See also 79 Fed. Reg. 57660  (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to service connection for a right knee disability, a left knee disability, bilateral hearing loss, as well as entitlement to a compensable evaluation for headaches prior to July 8, 2015.

The Veteran's most recent and pertinent VA examination for his claimed knee disabilities was in September 2011, where it was noted that a diagnosis could not be rendered. It appears that the Veteran was scheduled for another VA examination in 2013, but he failed to appear. 

The Veteran's most recent and pertinent VA examination for his claimed bilateral hearing loss was in August 2015, where he was diagnosed with normal hearing, bilaterally. 

The Veteran's most recent and pertinent VA examination for his service-connected headaches was in August 2015. As a result of this examination, his headache disability was increased to 50 percent disabling. The Board notes that a 50 percent evaluation is the maximum schedular award available for headaches. 

In March 2017, the Veteran testified he experiences constant knee pain, along with episodes of instability or popping. It was suggested that his knee problems might be related to his service-connected lumbar spine strain. The Veteran and his spouse stated that the Veteran experiences daily hearing problems, including difficulty maintaining conversations. The Veteran also stated that he experienced severe headaches prior to July 2015, including sensitivity to sound and light. He indicated that he initially self-treated his symptoms but later sought VA treatment. 

As discussed above, the Veteran and his representative indicated that the Veteran's symptoms had worsened since his most recent and pertinent VA examinations. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's testimony and the time period since the Veteran's previous VA examinations, the Board finds that new VA examinations would be of considerable assistance in determining his claim. The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 38 C.F.R. § 3.655 (2016).

The Board further notes that the Veteran has indicated that he has received ongoing VA treatment for his claimed conditions. However, the latest available or pertinent VA treatment records are from approximately several years ago. Any outstanding treatment records for the Veteran's claimed disabilities would help shed light on his claim, including any VA treatment he has received for his migraine headaches. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, including the VA treatment centers in Bakersfield, CA and Sepulveda, CA, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of the Veteran's claimed left knee disability, right knee disability, and bilateral hearing loss. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

If and only if the examiner(s) find(s) that a left knee disability, right knee disability, and/or bilateral hearing loss disability is present, or was present at any time during the appeal period though it has since resolved, the examiner(s) should then opine whether the Veteran's disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.

If such is determined to not be related to military service, the examiner should then opine whether the Veteran's left knee and/or right knee disability is caused by his service-connected disabilities, to include any symptomatology associated with those disabilities such as abnormal gait or weight bearing, including his service-connected lumbar spine strain.

The examiner should then opine whether the Veteran's left knee and/or right disability is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include any symptomatology associated with those disabilities such as abnormal gait or weight bearing, including his including his service-connected lumbar spine strain.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 38 C.F.R. § 3.655.

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the electronic claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




